 1 DAVID J. COHEN, ESQ.
   California Bar No. 145748
 2 MICHAEL J. PELLEGRINI, ESQ.
   California Bar No. 285175
 3 BAY AREA CRIMINAL LAWYERS, PC
   300 Montgomery Street, Suite 660
 4 San Francisco, CA 94104
   Telephone: (415) 398-3900
 5

 6 Attorneys for Defendant Yama Marifat

 7
                                        UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
                                                       Case No. CR 2:17-00189 WBS
11   UNITED STATES OF AMERICA,

12
                           Plaintiff,                  STIPULATION BY THE PARTIES AND
13
                                                       ORDER BY THE COURT THAT
                   v.                                  COUNSEL FOR MR. MARIFAT, DAVID
14
                                                       J. COHEN, ESQ., AND MR. MARIFAT
     YAMA MARIFAT,                                     BE ORDERED TO BE PRESENT FOR
15
                                                       TRIAL ON THE NEXT COURT DATE
16                          Defendant.                 FOLLOWING       THE   VERDICT   OR
                                                       CONCLUSION OF THE TRIAL OF
17                                                     PEOPLE V. BARRERA, CONTRA
                                                       COSTA CASE NO. 05-141961-3, IN
18                                                     WHICH MR, COHEN HAS BEEN, AND
                                                       IS CURRENTLY, ENGAGED AND ORDER
19                                                     THEREON

20
            WHEREAS the parties and the Court wish to commence the trial in this case after the
21
     conclusion of Counsel David J. Cohen, Esq.’s trial, in People v. Barrera, Case No. 05-141961-
22
     3, in the County of Contra Costa;
23

24          WHEREAS Mr. Cohen has been continually engaged in the Barrera trial since October

25 7, 2019, and he remains continually engaged in that trial;

26
     STIPULATION BY THE PARTIES AND ORDER BY THE COURT THAT COUNSEL FOR MR. MARIFAT, DAVID J. COHEN,
27   ESQ., AND MR. MARIFAT BE ORDERED TO BE PRESENT FOR TRIAL ON THE NEXT COURT DATE FOLLOWING THE
     VERDICT OR CONCLUSION OF THE TRIAL OF PEOPLE V. BARRERA, CONTRA COSTA CASE NO. 05-141961-3, IN WHICH
28   MR, COHEN HAS BEEN, AND IS CURRENTLY, ENGAGED AND [PROPOSED] ORDER THEREON
     U.S. v. Marifat;
     Case No. 2:17-CR-00189 WBS
 1          WHEREAS the Barrera trial is currently estimated to conclude in the last week of

 2 January, 2020 or the first week of February, 2020;

 3          WHEREAS Counsel David J. Cohen, Esq. is also set for two complex and lengthy time
 4 not waived State of California trials on January 6, 2020;

 5
            IT IS THEREFORE HEREBY STIPULATED by the parties and ordered by the Court
 6
     as follows:
 7
            1.     Counsel, David J. Cohen, Esq. and Mr. Marifat, as of the date of this Order, be
 8
     ordered to appear for trial in this matter on the next court day following the verdict, or any other
 9
     conclusion, in United States v. Marifat, Case No. 2:17-CR-00189 WBS;
10

11          2.     The United States be ordered to have their first witnesses available for testimony

12 on February 11, 2020 or, if the Barrera trial is continuing on February 11, 2020, to have their

13 first witnesses available for testimony on February 19, 2020.

14          IT IS SO STIPULATED.

15 Dated: December 23, 2019                         BAY AREA CRIMINAL LAWYERS, PC
16
                                                    By: /s/ David J. Cohen
17                                                           DAVID J. COHEN, ESQ.
                                                    Attorneys for Defendant Yama Marifat
18
     Dated: December 23, 2019                       U.S. DEPARTMENT OF JUSTICE
19                                                  ANTITRUST DIVISION
20
                                                    By:   /s/ Andrew J. Mast
21                                                             ANDREW J. MAST, ESQ.

22                                                  Trial Attorney for The United States
23 IT IS SO ORDERED.

24
     Dated: December 27, 2019
25

26
     STIPULATION BY THE PARTIES AND ORDER BY THE COURT THAT COUNSEL FOR MR. MARIFAT, DAVID J. COHEN,
27   ESQ., AND MR. MARIFAT BE ORDERED TO BE PRESENT FOR TRIAL ON THE NEXT COURT DATE FOLLOWING THE
     VERDICT OR CONCLUSION OF THE TRIAL OF PEOPLE V. BARRERA, CONTRA COSTA CASE NO. 05-141961-3, IN WHICH
28   MR, COHEN HAS BEEN, AND IS CURRENTLY, ENGAGED AND [PROPOSED] ORDER THEREON
     U.S. v. Marifat;
     Case No. 2:17-CR-00189 WBS
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATION BY THE PARTIES AND ORDER BY THE COURT THAT COUNSEL FOR MR. MARIFAT, DAVID J. COHEN,
27   ESQ., AND MR. MARIFAT BE ORDERED TO BE PRESENT FOR TRIAL ON THE NEXT COURT DATE FOLLOWING THE
     VERDICT OR CONCLUSION OF THE TRIAL OF PEOPLE V. BARRERA, CONTRA COSTA CASE NO. 05-141961-3, IN WHICH
28   MR, COHEN HAS BEEN, AND IS CURRENTLY, ENGAGED AND [PROPOSED] ORDER THEREON
     U.S. v. Marifat;
     Case No. 2:17-CR-00189 WBS
 1                                       FINDINGS AND ORDER

 2          IT IS SO FOUND AND ORDERED.
 3
     Dated: December 27, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATION BY THE PARTIES AND ORDER BY THE COURT THAT COUNSEL FOR MR. MARIFAT, DAVID J. COHEN,
27   ESQ., AND MR. MARIFAT BE ORDERED TO BE PRESENT FOR TRIAL ON THE NEXT COURT DATE FOLLOWING THE
     VERDICT OR CONCLUSION OF THE TRIAL OF PEOPLE V. BARRERA, CONTRA COSTA CASE NO. 05-141961-3, IN WHICH
28   MR, COHEN HAS BEEN, AND IS CURRENTLY, ENGAGED AND [PROPOSED] ORDER THEREON
     U.S. v. Marifat;
     Case No. 2:17-CR-00189 WBS
